Citation Nr: 0943999	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher rating for right knee loss of 
flexion, evaluated as 20 percent disabling from July 27, 
2009.

2.  Entitlement to a higher rating for left knee loss of 
flexion, evaluated as 20 percent disabling from July 27, 
2009.

3.  Entitlement to a higher rating for right knee 
degenerative arthritis, evaluated as 10 percent disabling 
from May 27, 2004.  

4.  Entitlement to a higher rating for left knee degenerative 
arthritis, evaluated as 10 percent disabling from May 27, 
2004.  

5.  Entitlement to a higher rating for right knee loss of 
extension, evaluated as 10 percent disabling from May 27, 
2004.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from February 1971 to 
December 1978, and active duty for training from July 1984 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO granted service 
connection and assigned 10 percent ratings for right knee 
degenerative arthritis and for left knee degenerative 
arthritis, both awards effective from May 27, 2004.  

In March 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  At 
that hearing, the Veteran withdrew a previous request for a 
hearing before RO personnel.  In August 2007, the Board 
remanded the Veteran's claims for additional development.  

In August 2009, the Appeals Management Center (AMC) in 
Washington DC awarded separate compensable ratings as 
follows:  a 20 percent rating for loss of flexion of the left 
knee effective from July 27, 2009, a 20 percent rating for 
loss of flexion of the right knee effective from July 27, 
2009, and a 10 percent rating for loss of extension of the 
right knee effective from May 27, 2004.

A claim of TDIU was addressed in a July 2006 rating decision, 
but the issue was not developed for the Board's review.  
However, in light of the United States Court of Appeals for 
Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the issue of TDIU is appropriately 
considered during the determination of the initial disability 
rating.  The Court held that, when evidence of 
unemployability is presented, the issue of whether a TDIU 
will be assigned should be handled during the determination 
of the initial disability rating assigned at the time 
disabilities are determined to be service connected.  See 
Rice, 22 Vet. App. at 452-53.  In Rice, the Court determined 
that there is no freestanding claim for TDIU.  Id. at 451.  

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2009).  This is so, provided the 
unemployability is the result of a single service-connected 
disability ratable at 60 percent or more, or the result of 
two or more service-connected disabilities, where at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

A Veteran may be entitled to TDIU on an extra-schedular basis 
if it is established that he is unable to secure or follow 
substantially gainful employment as a result of the effect of 
his service-connected disabilities.  38 C.F.R. § 4.16(b).  In 
such a case, VA must determine whether the Veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether a Veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  In making 
its determination, VA must consider such factors as the 
extent of the service-connected disability, and employment 
and educational background.  See 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.16(b), 4.19.

In this case, at a March 2007 hearing, the Veteran stated 
that his service-connected disabilities prevent him form 
working in his profession.  Hearing Transcript at 4.  In 
addition, the examiner at a July 2009 VA examination stated 
that the Veteran's service-connected disabilities have 
significant effects on his occupation because he cannot stand 
or bend adequately to perform his job.

Therefore, pursuant to Rice, the Board will remand the 
Veteran's claims for additional development.  The Veteran's 
employment history and educational attainment is not clear 
from the evidence of record.  Thus, on remand, the agency of 
original jurisdiction will ask the Veteran to complete a 
Veteran's Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940).  In addition, although the 
July 2009 VA examiner indicated that the Veteran's service-
connected disabilities impact the Veteran's current 
profession, the examiner did not address the unemployability 
of the Veteran within the context of the Veteran's employment 
and educational history.  Thus, on remand, the Veteran will 
be scheduled for another VA examination to address the 
Veteran's service-connected disabilities within the criteria 
for TDIU discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a complete notice 
letter in full compliance with the 
Veterans Claims Assistance Act of 2000 
(VCAA) for the issues of entitlement to 
higher initial ratings for a left knee 
disability, higher initial ratings for a 
right knee disability, and TDIU.  
Included in the letter should be full 
notice as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Include with the notice letter a 
Veteran's Application for Increased 
Compensation Based on Unemployability (VA 
Form 21-8940) and ask the Veteran to 
complete and return the form.

2.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of his 
left and right knee disabilities.  Ask 
the Veteran to submit the records if he 
has them in his possession.  Request 
treatment records from any medical 
facility identified by the Veteran not 
already part of the evidence of record.  
Obtain releases from the Veteran as 
necessary.

3.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
the severity of the Veteran's right and 
left knee disabilities.  The examiner 
should indicate whether the Veteran 
experiences functional loss due to 
limited or excess movement, pain, 
weakness, excess fatigability, or 
incoordination (to include during flare-
ups or with repeated use).  See DeLuca, 
8 Vet. App. at 204-7.  Functional losses 
should be equated to loss of motion 
beyond that shown clinically.  Finally, 
the examiner should indicate whether the 
Veteran's disability picture exhibits 
other related factors, such as marked 
interference with employment or frequent 
periods of hospitalization.  See Thun, 
22 Vet. App. at 116.  The examiner should 
specifically provide an opinion on 
whether the Veteran's knee problems 
combine to cause him to be unable to 
engage in substantially gainful 
employment, given his education and 
background.  The bases for the opinions 
provided should be explained in detail.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should state the medical 
opinions even if speculation is required 
to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues of entitlement to 
higher initial ratings for a left knee 
disability, higher initial ratings for a 
right knee disability, and TDIU.  If any 
benefit sought is not granted, furnish 
the Veteran with a supplemental statement 
of the case (SSOC) and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The agency of original 
jurisdiction should explain its findings 
in the August 2009 decision that 
compensable ratings for limitation of 
motion under Diagnostic Codes 5260 and 
5261 may be assigned separately from 
compensable ratings based on arthritis 
under Diagnostic Code 5010.  

No action is required of the Veteran until he is notified by 
VA.  The Veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

